Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments filed 8/25/22 are acknowledged.  The previous 112(b) rejections of claims 1-2, and 4-8 are withdrawn.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, it recites the limitation “during said intermediate machining operation, at least one portion of said first external surface comprised in said first layer is made with a particular curved surface” and it is unclear if this requires the intermediate machining operation to create the first layer (make) which contradicts the limitations of claim 1, or perform geometric alignment on the first layer so that it is curved.  It is also further unclear if this claim limitation requires something to be done to the first layer, or that at this point in the steps of the method the first layer is curved to meet the limitation (such that if the first layer was created in the first coating operation with a curved external surface that suffices).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kissling et al. (US 20160176126 A1, hereinafter “Kissling”) and further in view of Noirot et al. (US 20160263698 A1, hereinafter “Noirot”)
Regarding Claim 1, Kissling discloses a method for fabricating a composite timepiece or jewellery component (par. 0004) comprising at least one decoration affixed to a substrate (par. 0026) which has at least one apparent surface intended to remain visible (fig. 3), wherein the following operations are performed in this order: in an initial operation, making a base in a substrate (par. 0005 third step) which has at least one apparent surface intended to remain visible (fig. 3); performing a first coating operation wherein each said polished apparent surface comprised in said base is coated with a deposition of a first transparent or coloured semi-transparent layer of a first material (par. 0005 fourth step) performing a first transfer operation of affixing and bonding at least one decorative element on a first external surface comprised in said first layer (par. 0005 fifth step); performing a second coating operation wherein said first layer and each said decorative element carried by said first layer is coated with a deposition of a second layer of a transparent treatment material (par. 0005 eight step)
Kissling does not explicitly disclose the first polishing operation for mirror polishing each said apparent surface intended to be seen by the user in the order as specified by the claim, nor that the first coating operation and second coating operation are by a dry process, or PVD or CVD or ALD process, or lacquering or zapon varnish process.  Additionally, Kissling does not explicitly disclose a step of performing an intermediate machining operation wherein geometric alignment is performed on said first layer and/or a polishing operation is performed on a first external surface of said first layer, after the first coating operation and before the first transfer operation.  
Noirot discloses a process for decorating a timepiece component in which a surface is first prepared and then in a first polishing operation [E2], mirror polishing each said apparent surface intended to be seen by the user (fig. 1).  It is further stated that this step may be carried out at any moment of the decorating process before the surface-structuring step (par. 0056), which means that it may also be done between the step of depositing a protective layer [E3] and the fixing step [E4] (fig. 1).  Noirot also discloses that coating operations for a decoration may be done by process such as lacquering of PVD processes (par. 0003) and that this step may be carried out at any moment of the decorating process before the surface-structuring step
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kissling to include the polishing operations of Noirot for the benefit of creating a very smooth polish or other appearance to the surface to be viewed and decorated as disclosed by Noirot (par. 0037-0038).  Further, using the processes of lacquering or PVD process of Noirot for the coating operations would have been obvious given that they are specific ways to accomplish the process disclosed by Kissling in lieu of particular instructions on what the processes to use for layering and similarly common in the art.  
Regarding Claim 2, Kissling further discloses that at least a second coating operation, in a final machining operation a polishing operation is performed on said second external surface comprised in said second layer (par. 0005 ninth step).
Regarding Claim 9, Kissling further discloses that during said initial operation said base is made with at least one machined receiving surface for receiving at least one said decorative element or one marking (par. 0005 step 3). 
Regarding Claim 16, Kissling further discloses that an epoxy varnish may be chosen as the material of said second layer (par. 0040)
Regarding Claim 17, Noirot further discloses that for the first step of choosing a substrate a mother of pearl substrate is chosen (par. 0055)
Regarding Claim 18, Kissling further discloses that during said initial operation a ceramic substrate is chosen (par. 0005)
Regarding Claim 19, Kissling further discloses that the timepiece component is fabricated to form an external element or a dial (abstract).
Regarding Claim 20, Kissling further discloses a watch comprising the timepiece component (abstract).  
Regarding Claim 21, Kissling further provides that a PVD process may be used for the first coating operation (par. 0036) and as stated above in the rejection of claim 1, Noirot discloses using a PVD process for a second coating operation (par. 0003).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kissling and Noirot as applied to claim 1 above, and further in view of Oliveira (US 20160266551 A1). 
Regarding Claim 4, Kissling and Noirot do not explicitly disclose that when in the transfer operation at least one marking is applied by pad printing to said first external surface of said first layer.
Oliveria discloses that a transfer operation is performed, during which at least one marking is applied by pad printing to an external surface [E20] (fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the pad printing of Oliveria to perform a second transfer operation and apply markings to the external surface with the process of Kissling and Noirot because it offers an additional means of providing decoration and transfer operation (par. 0013).
Claim 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Kissling et and Noirot as applied to claim 1 above, and further in view of Jeanrenaud et al. (US20120244326A1, hereinafter “Jeanrenaud”).
Regarding Claim 5, Kissling and Noirot do disclose fastening of the decorative element to an external surface of the first layer (Kissling par. 0005), however they do not disclose that during the initial operation, the apparent surface is made with a particular curved shape, and wherein, prior to performing a first transfer operation, the first layer is made, and the first external surface of said first layer corresponds to said particular curved shape.
Jeanrenaud discloses a method for creating a decorated enameled part wherein, during an initial operation, at least one apparent surface [31] is made with a particular curved shape (fig. 5, par. 0048), and wherein, prior to performing a first transfer operation, a first layer is made, and the first external surface of said first layer [33] corresponds to said particular curved shape (fig. 6), at least one said decorative element being affixed to the first external surface of said first layer with an adhesive fastening during said first transfer operation (par. 0050, fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kissling and Noirot to achieve a unique variations in 3d aesthetic design, as taught by Jeanrenaud. One having ordinary skill in the art would have found the unique aesthetic variation particularly desirable in applications that attempt desirable aesthetics in regard to sun, moon, and star designs as taught by Jeanrenaud and in depicting the steps of the process Jeanrenaud strictly uses a curved substrate and additional layers (figs. 5-8) in instruction.
Regarding Claim 6, Jeanrenaud discloses a method for creating a decorated enameled part wherein, prior to performing a first transfer operation, a first layer is made, and the first external surface of said first layer [33] corresponds to said particular curved shape (fig. 6), at least one said decorative element being affixed to the first external surface of said first layer with an adhesive fastening during said first transfer operation (par. 0050, fig. 8).

Claim 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kissling and Noirot as applied to claim 1 above, and further in view of Ikefuchi (JP 07104075 A). 
Regarding Claim 10, while Noirot further discloses using masking techniques to deposit a plurality of layers of different colors in different locations on the surface of the dial (par. 0059), Kissling and Noirot do not explicitly disclose that during said initial operation, said base is made with at least one hollow housing for receiving an intermediate decorative layer in a coloured material different from the material of said base.
Ikefuchi teaches wherein, during said initial operation, at least one said structure is made with at least one hollow housing for receiving an intermediate decoration layer (such as one of the other multi-needle holes) in a colored material (such various different colored materials of small plate 5, including skin, shellfish, precious stones, opal, wood, paper, cork) different from the material of said structure (See, for example, Fig 1-8, [0009-0013]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the hollow housing for receiving an intermediate decorative layer of Ikefuchi to Kissling and Noirot as it allows for placement of overlapping decorative elements of different material or color in a method that improves the efficiency and quality of the dial (par. 0008).
Regarding Claim 12, Noirot further discloses using masking techniques to deposit a plurality of layers of different colors in different locations on the surface of the dial (par. 0059) which is equivalent to the limitation that between said first coating operation and said second coating operation, at least one intermediate coating operation is performed during which there is deposited or affixed, in at least one said housing, an intermediate decoration in a coloured material different from the material of said base and/or the material of said first layer.
Regarding Claim 14, Kissling discloses that following coating and placing a decoration a step of leveling is available (par. 0005).   As the intermediate coating operation similarly coats a layer and deposits a decoration, an intermediate layer and intermediate decoration, it would have been obvious to one having ordinary skill in the art that a leveling operation be performed after this intermediate operation as well, and such a leveling operation would thereby confine the intermediate layer to the housing as discussed with claim 12 above such as the purpose of having the hollow housing.  
Claim 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kissling and Noirot as applied to claim 1 above, and further in view of Ikefuchi and  Larriere et al. (EP 3336614 A1, hereinafter “Larriere”).
Regarding Claim 11, while Noirot further discloses using masking techniques to deposit a plurality of layers of different colors in different locations on the surface of the dial (par. 0059), Kissling and Noirot do not explicitly disclose that during said initial operation, the first layer is made with at least one hollow housing for receiving an intermediate decorative layer in a coloured material different from the material of said base.  
Ikefuchi teaches wherein, during said initial operation, at least the base is made with at least one hollow housing for receiving an intermediate decoration layer (such as one of the other multi-needle holes) in a colored material (such various different colored materials of small plate 5, including skin, shellfish, precious stones, opal, wood, paper, cork) different from the material of said structure (See, for example, Fig 1-8, [0009-0013]), Ikefuchi does not disclose that it is the first layer that has the hollow housing.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the hollow housing for receiving an intermediate decorative layer of Ikefuchi to Kissling and Noirot as it allows for placement of overlapping decorative elements of different material or color in a method that improves the efficiency and quality of the dial (par. 0008).
Ikefuchi does not disclose that it is the first layer that has the hollow housing.  
	Larriere discloses that a first layer [2] cover a substrate [1] and then be etched to form recesses [3] equivalent to hollow housing in the first layer that receives another decorative layer [4] (fig. 1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to see from Larriere that the hollow housing and intermediate layer for decoration as taught by Ikefuchi may be similarly implemented in the first layer as done by Larriere and done so that solution does not require use of expensive photolithography equipment but may be performed by conventional equipment for mechanical etching (par. 0011).
Regarding Claim 13, Noirot further discloses using masking techniques to deposit a plurality of layers of different colors in different locations on the surface of the dial (par. 0059) which is equivalent to the limitation that between said first coating operation and said second coating operation, at least one intermediate coating operation is performed during which there is deposited or affixed, in at least one said housing, an intermediate decoration in a coloured material different from the material of said base and/or the material of said first layer.
Regarding Claim 15, Kissling discloses that following coating and placing a decoration a step of leveling is available (par. 0005).   As the intermediate coating operation similarly coats a layer and deposits a decoration, an intermediate layer and intermediate decoration, it would have been obvious to one having ordinary skill in the art that a leveling operation be performed after this intermediate operation as well, and such a leveling operation would thereby confine the intermediate layer to the housing as discussed with claim 12 above such as the purpose of having the hollow housing.  
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. 
Regarding the amended claim 1, the limitations of claim 3 were rejected in the previous non-final office action by Kissling performing geometric alignment on said first layer (par. 0005 sixth step).  This rejection does not explicitly apply to the amended claim 1 as putting the limitations for performing the intermediate machining operation between performing the first coating layer and the first transfer operation yields a different result than the previous claim 3 which stated the intermediate machining operation is done after the first coating operation only.  Nonetheless, Kissling as modified by Noirot does disclose the steps of claim 1 in the order presented as Noirot provides for an intermediate machining operation [E2] to be performed any time before the transfer operation (par. 0056) and thus discloses putting it between the first coating operation and the first transfer operation, especially given that there are only so many steps to put the intermediate machining operation between before surface structuring [E20] (fig. 1).  
Regarding claim 21, in addition to what was stated in the non-final action that Noirot discloses using a PVD process for a second coating operation (par. 0003),  Kissling discloses alternative options for the first coating operation including implementing PVD processes (par. 0036), which one of ordinary skill in the art would be able to implement along with the other steps of the cloisonné technique.  
Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art used to reject claims 5 and 6 does not further disclose the limitations of claims 7 and 8 for making the base with marker elements such that the first layer is made with complementary marker elements for positioning of bonding.  Additional prior art does not provide sufficient disclosure to further modify the combination of the three references used in claims 5 and 6 for these unfound limitations.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lauper (US 20150289613 A1) discloses a decorative piece and its method of manufacture which allow setting of the aesthetic element on a part made of materials which do not have sufficient plastic deformation and discloses principles of electroforming for filling hollows used for setting including PVD and CVD techniques.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833